DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 04/22/2022.

In the response to the Non-Final Office Action 11/29/2021, the applicant states that claims 19-24 have been amended. Claims 1-30 are pending. 

Claims 19-24 have been amended. In summary, claims 1-30 are pending in current application.

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Regarding to 35 U.S.C 101 rejection, the amendments have curried the basis of 35 U.S.C 101 rejection. Therefore, the 35 U.S.C 101 rejection of claims 19-24 are hereby withdrawn.

	Regarding to claim 1, the applicant argues that the cited reference at least fails to teach “one or more circuits to use one or more neural networks to generate one or more three-dimensional (3D) images based, at least in part, on two or more two-dimensional (2D) images having different frames of reference,” as recited in claim 1. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Zur discloses “one or more circuits to use one or more neural networks to generate one or more three-dimensional (3D) images based, at least in part, on two or more two-dimensional (2D) images having different frames of reference”. For example, in paragraph [0002], Zur teaches a video camera at the end of the colonoscope captures video images with different time references. In paragraph [0051], Zur teaches one or more hardware processors; Zur further teaches captured 2D images, e.g., each image, or every few images, for example, every third or fourth or other number of images, are fed into a 3D reconstruction neural network, optionally a convolutional neural network, i.e. CNN). In Fig. 4 and paragraph [0129], Zur teaches two successive 2D images 402A-B were matched together by corresponding features and frames of reference; Zur further teaches Region E08A denotes the original boundary box of the region, and region E08B denotes the transformation of E08A, according to the transformation matrix calculated by the homograph; Zur further teaches transformation matrix changes the reference, such as, coordinates. In Fig. 6, and paragraph [0131], Zur teaches a schematic 602 depicting an ROI 604 of a bounding box denoting a detected polyp which is being tracked, and a sequentially later schematic 606; Zur further teaches a presentation of an arrow 608, i.e. a different reference, indicating a direction in which to move the camera in order to re-depict the ROI of the polyp in the captured image. In paragraph [0134], Zur teaches the trained 3D reconstruction neural network generates more accurate 3D images from 2D images. In paragraph [0135], Zur teaches a 3D neural network neural network generates and outputs the 3D reconstruction. In Fig. 8 and paragraph [0141], Zur teaches 3D reconstruction is from 2D images captured by a camera. In paragraph [0147], Zur teaches successive 2D frames have different frames of reference and are fed into a 3D reconstruction CNN; Zur further teaches successive 2D frames have different time references, i.e. t1, t2, and t3; Zur further more teaches the 3D reconstruction CNN generates 3D reconstruction image based on 2D frames. IN paragraph [0150], Zur teaches the 3D body transformation matrix denotes movement of the endoscopic camera between the successive 2D endoscopic images with different reference; Zur further teaches a trajectory of the movement of the camera may be computed based on successive 3D transformation matrices.

Claims 7, 13, 19, and 25 are not allowable for the similar reasons as discussed above.

	Claims 2-6, 8-12, 14-18, 20-24, and 26-30 are not allowable due the similar reasons as discussed above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13, 19, and 25 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Zur (US 20200387706 A1).
Regarding to claim 1 (Original), Zur discloses a processor ([0047]: one or more hardware processors for generating instructions; [0051]: one or more hardware processors; systems; methods; an apparatus, and/or code instructions stored on a memory and executable by one or more hardware processors for generating instructions for dynamically tracking 3D movement; [0066]), comprising: 
one or more circuits ([0051]: one or more hardware processors) to use one or more neural networks to generate one or more three-dimensional (3D) images based, at least in part, on two or more two-dimensional (2D) images having different frames of reference (Fig. 4; [0129]: two successive 2D images 402A-B were matched together by corresponding features and frames of reference; [0134]: the trained 3D reconstruction neural network generates more accurate 3D images from 2D images; [0135]: a 3D neural network neural network generates and outputs the 3D reconstruction; Fig. 8; [0141]: 3D reconstruction is from 2D images captured by a camera; [0147]: successive 2D frames have different frames of reference and are fed into a 3D reconstruction CNN; the 3D reconstruction CNN generates 3D reconstruction image based on 2D frames).

Regarding to claim 7 (Original), Zur discloses a system ([0047]: one or more hardware processors for generating instructions; [0051]: one or more hardware processors; systems; methods; an apparatus, and/or code instructions stored on a memory and executable by one or more hardware processors for generating instructions for dynamically tracking 3D movement; [0066]: a system, a method, and a computer program product) comprising: 
one or more processors ([0047]: one or more hardware processors for generating instructions);
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 7. 

Regarding to claim 13 (Original), Zur discloses a method ([0047]: one or more hardware processors for generating instructions; [0051]: one or more hardware processors; systems; methods; an apparatus, and/or code instructions stored on a memory and executable by one or more hardware processors for generating instructions for dynamically tracking 3D movement; [0066]: a system, a method, and a computer program product) comprising: 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 13.

Regarding to claim 19 (Currently Amended), Zur discloses a non-transitory computer-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least ([0047]: one or more hardware processors for generating instructions; [0051]: one or more hardware processors; systems; methods; an apparatus, and/or code instructions stored on a memory and executable by one or more hardware processors for generating instructions for dynamically tracking 3D movement; [0066]: a system, a method, and a computer program product; [0067]: computer readable storage medium; random access memory; read-only memory; the computer readable storage medium retains and stores instructions for use by an instruction execution device): 
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 19.

Regarding to claim 25 (Original), Zur discloses a control system ([0047]: one or more hardware processors for generating instructions; [0051]: one or more hardware processors; systems; methods; an apparatus, and/or code instructions stored on a memory and executable by one or more hardware processors for generating instructions for dynamically tracking 3D movement; [0066]: a system, a method, and a computer program product; [0068-0069]), comprising: 
one or more processors ([0047]: one or more hardware processors for generating instructions); and 
memory for storing network parameters for the one or more neural networks ([0067]: computer readable storage medium; random access memory; read-only memory; the computer readable storage medium retains and stores instructions for use by an instruction execution device; [0068-0069]; [0076]: captured images are stored in an image repository; [0134]: a 3D reconstruction neural network is trained for outputting a 3D image from an input of a 2D image; [0135]: the 3D reconstruction neural network is trained using a training dataset of pairs of 2D endoscopic images; the parameters of trained neural network is saved).
the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 14, 20, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 20200387706 A1) and in view of Huang (US 20190004533 A1).
Regarding to claim 2 (Original), Zur discloses the processor of claim 1, 
Zur fails to explicitly disclose wherein the two or more 2D images are to be captured using an arbitrary number of cameras with different frames of reference in an environment.
In same field of endeavor, Huang teaches:
wherein the two or more 2D images are to be captured using an arbitrary number of cameras with different frames of reference in an environment (Fig. 2; [0035]: one or more cameras; [0052]: process and analyze images captured by one or more cameras in order to identify objects and features in the environment; Fig. 5A; [0063]: panorama camera; Fig. 5B; [0064]: panorama cameras rotate about the reference line; [0065]: each of the six cameras captures images with a horizontal angle of view angle that is about 120 degrees so that there is about 30 degrees overlap between images captured by both the left and the right neighboring cameras).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zur to include wherein the two or more 2D images are to be captured using an arbitrary number of cameras with different frames of reference in an environment as taught by Huang. The motivation for doing so would have been to capture images of the environment using multiple cameras; to process and analyze images captured by one or more cameras in order to identify objects and/or features in the environment as taught by Huang in Fig. 2 and paragraphs [0035] and [0052].

Regarding to claim 8 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 8.

Regarding to claim 14 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 14.

Regarding to claim 20 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 20.

Regarding to claim 26 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim.

Claims 3, 9, 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 20200387706 A1) and in view of Tang (US 20210312655 A1).
Regarding to claim 3 (Original), Zur discloses the processor of claim 1, wherein the one or more neural networks include a detection network to detect sets of semantic features from the two or more 2D images (Zur; [0099]: a detection neural network; the detection neural network includes a segmentation process that identifies the location of the detected polyp in the image; [0101]: the automated polyp detection process is implemented by the detection neural network).
Zur fails to explicitly disclose a feature extraction network to extract.
In same field of endeavor, Tang teaches:
a feature extraction network to extract sets of semantic features from the two or more 2D images ([0006]: provide image feature extraction by employing deep learning neural networks; [0034]: a feature extraction technique employs deep learning; Fig. 9; [0034]: an encoder/decoder neural network 182 including an encoder network 184 that extracts possible key features in the image 82 and a decoder network 186 that generates images from the extracted features to identify possible feature points on the object 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zur to include a feature extraction network to extract sets of semantic features from the two or more 2D images as taught by Tang. The motivation for doing so would have been to provide image feature extraction by employing deep learning neural networks; to extract possible key features in the image and generate images from the extracted features as taught by Tang in Fig. 9 and paragraphs [0034].

Regarding to claim 9 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore same rational used to reject claim 3 is also used to reject claim 9.

Regarding to claim 15 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore same rational used to reject claim 3 is also used to reject claim 15.

Regarding to claim 21 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore same rational used to reject claim 3 is also used to reject claim 21. 

Regarding to claim 27 (Original), the claim limitations are similar to claim limitations recited in claim 3. Therefore same rational used to reject claim 3 is also used to reject claim 27.

Claims 4-5, 10-11, 16-17, 22-23, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 20200387706 A1) and in view of Shen (US 20200027229 A1).
Regarding to claim 4 (Original), Zur discloses the processor of claim 3, 
Zur fails to explicitly disclose:
wherein the one or more neural networks are further to generate, using the semantic features, frustum-shaped point clouds for the two or more 2D images and place the point clouds in a three-dimensional world frame of reference.
In same filed of endeavor, Shen teaches:
 wherein the one or more neural networks are further to generate, using the semantic features, frustum-shaped point clouds for the two or more 2D images ([0022]: the machine-learned models include feed-forward networks and convolutional neural networks; [0030]: the spatial region is represented as a viewing frustum, which is a pyramid of vision containing the region of space that may appear in the reference annotation in the 2D image. In one instance, the frustum may be shaped as a rectangular pyramid; Fig. 2; [0034]: the image 210 is a projection of the scene from a particular viewpoint of the camera; the annotation system 140 identifies a frustum 254 shaped as a rectangular pyramid in the 3D LIDAR point cloud 250; identify a 3D bounding box 258 around the vehicle of interest; [0044]: point clouds with reference to a 3D coordinate system) and place the point clouds in a three-dimensional world frame of reference ([0022]: a computer detection model may identify regions of a 3D LIDAR point cloud; [0024]: point cloud measurements from active sensors such as LIDAR sensors, RADAR sensors, and the like that represent the scenes in 3D space; Fig. 2; [0034]: a rectangular pyramid in the 3D LIDAR point cloud; identify a 3D bounding box 258 around the vehicle of interest; the annotation system 140 identifies a frustum 254 shaped as a rectangular pyramid in the 3D LIDAR point cloud 250 that corresponds to a portion of the scene contained in the bounding box 214; [0046]: determine the coordinates of the near plane and the far plane of the viewing frustum that contain the characteristic object in the second set of sensor measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zur to include wherein the one or more neural networks are further to generate, using the semantic features, frustum-shaped point clouds for the two or more 2D images and place the point clouds in a three-dimensional world frame of reference as taught by Shen. The motivation for doing so would have been to improve the accuracy of annotations as well as save computational resources compared to applying the annotation model to the entire second set of sensor measurements; to identify a frustum 254 shaped as a rectangular pyramid in the 3D LIDAR point cloud as taught by Shen in paragraphs [0032] and [0034].

Regarding to claim 5 (Original), Zur in view of Shen discloses the processor of claim 4, wherein the one or more neural networks are further to generate the one or more 3D images by projecting an aggregate point cloud in the three-dimensional world frame of reference onto one or more reference planes (Shen; [0030]: the spatial region is represented as a viewing frustum, which is a pyramid of vision containing the region of space that may appear in the reference annotation in the 2D image; the frustum may be shaped as a rectangular pyramid; Fig. 2; [0034]: the image 210 is a projection of the scene from a particular viewpoint of the camera; the annotation system 140 identifies a frustum 254 shaped as a rectangular pyramid in the 3D LIDAR point cloud 250; the annotation system 140 applies an annotation model to the sensor measurements of the frustum 254 to identify a 3D bounding box 258 around the vehicle of interest; Fig. 2; [0046]: determine the coordinates of the near plane and the far plane of the viewing frustum that contain the characteristic object in the second set of sensor measurements).

Regarding to claim 10 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 10.

Regarding to claim 11 (Original), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 11.

Regarding to claim 16 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 16.

Regarding to claim 17 (Original), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 17.

Regarding to claim 22 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 22.

Regarding to claim 23 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 23.

Regarding to claim 28 (Original), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 28.

Regarding to claim 29 (Original), the claim limitations are similar to claim limitations recited in claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 29.

Claims 6, are rejected under 35 U.S.C. 103 as being unpatentable over Zur (US 20200387706 A1) and in view of Kang (US 20180150701 A1).
Regarding to claim 6 (Original), Zur discloses the processor of claim 1, 
Zur fails to explicitly disclose wherein the one or more neural networks are further to determine one or more trajectories for moving through the environment based at least in part upon one or more objects represented in the one or more 3D images.
In same field of endeavor, Kang teaches;
 wherein the one or more neural networks are further to determine one or more trajectories for moving through the environment based at least in part upon one or more objects represented in the one or more 3D images (Fig. 1; [0013]: the candidate object is travelling in a lane identical or adjacent to that of the host vehicle, a moving direction, a moving speed, a distance from the host vehicle, and a size of the candidate object; [0023]: the candidate object is travelling in a lane identical or adjacent to that of the host vehicle, a moving direction, a moving speed, a distance from the host vehicle, and a size of the candidate object; [0064]: estimate a moving direction of the candidate object, for example, a heading angle of a vehicle, a moving speed of the candidate object, a size of the candidate object, or a distance from the host vehicle using distances from the points to a general template for a vehicle; [0076]: the abnormal object determining apparatus determines whether the candidate object corresponds to the abnormal object using the neural network trained to output the abnormal object based on a value estimated from the 3D model, for example, the moving direction of the candidate object, the moving speed, the size, the distance from the host vehicle, and whether the candidate object is travelling in a lane identical or adjacent to that of the host vehicle; Fig. 4; [0087]: the neural network selects the candidate object using the 2D image at the current point in time; the trajectories of selected object are forward as illustrated in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zur to include wherein the one or more neural networks are further to determine one or more trajectories for moving through the environment based at least in part upon one or more objects represented in the one or more 3D images as taught by Kang. The motivation for doing so would have been to output a candidate object in response to an input of the 2D image using a neural networks; to select the candidate object from the target objects extracted from the 2D image using the neural network; to determine whether the candidate object corresponds to the abnormal object using the neural network trained to output the abnormal object based on a value estimated from the 3D model as taught by Kang in paragraphs [0020], [0060], and [0076].

Regarding to claim 12 (Original), the claim limitations are similar claim limitations of claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 12.

Regarding to claim 18 (Original), the claim limitations are similar claim limitations of claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 18.

Regarding to claim 24 (Currently Amended), the claim limitations are similar claim limitations of claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 24. 

Regarding to claim 30 (Original), the claim limitations are similar claim limitations of claim 6. Therefore, same rational used to reject claim 6 is also used to reject claim 30.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616